DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MILITARY SELF STORAGE, LLC,
                            Appellant,

                                    v.

              PALM BEACH COMMUNITY BANK, and
        PALM BEACH MINI GOLF, INC., a Florida corporation,
                         Appellees.

                              No. 4D17-3882

                          [October 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2014-CA-
013888XXXMB.

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

   Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, and J. Michael Burman and Megan Wegerif of Reid Burman
Lebedecker, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.